NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TAURUS IP, LLC (NOW KNOWN AS
MANUFACTURING SYSTEM TECHNOLOGIES,
LLC), `
Plaintiff/T?zird Party Defen,dant-
Appellant,

AND

ORION IP, LLC (NOW KNOWN AS CLEAR W'ITH
COMPUTERS LLC) AND ERICH SPANGENBERG,
Third Party Defendant-Appellants,

V.

DAIMLERCHRYSLER CORPORATION, CHRYSLER
FINANCIAL, LLC, AND DAIMLERCHRYSLER
COMPANY, LLC,

Defendants,

AND

CHRYSLER HOLDING, LLC,
Defendant,

AND
MERCEDES-BENZ USA, INC., `AND CHRYSLER

GROUP LLC,
Defendants/Third Party Plaintiffs-Cross Appellants.

TAURUS IP V. DAIMLERCHRYSLER

2008-1462,-1463, -1464, 1465

Appeals from the United States District Court for the
Western District of Wisconsin in case n0. 07-CV-158,
Chief Judge Barbara B. Crabb.

TAURUS IP, LLC (NOW KNOWN AS
MANUFACTURING SYSTEM TECHNOLOGIES,
LLC),

Plaintiff-Appellant,

V.

HYUNDAI MOTOR AMERICA, _
Defendant-Cross Appellant,

AND

REEBOK INTERNA'I`IONAL, LTD.,
Defenclant,

AND

POLO RALPH LAUREN CORP.,
Defendant,

AND

MICHELIN NORTH AMERICA, INC.,
Defendant.

2008-1474, - 1477

3 TAURUS IP V. DA.lMLERCI-IRYSLER

Appeals from the United States District Court for the
Western District of Wisconsin in case no. 07-CV-477,
Chief Judge Barbara B. Crabb.

ON MOTION

ORDER

Taurus IP, LLC moves without opposition to dismiss
its appeal as to DaimlerChrysler Corporation, Chrysler
Financial, LLC, Daimler Chrysler Company, LLC, and
Chrysler Holding, LLC. Taurus also moves without
opposition to substitute Chrysler Group LLC for Old
Carco Liquidation Trust, lift the stay of prooeedings, and
set a briefing schedule.

Because this court does not dismiss a portion of a
pending appeal the court will instead revise`the official
caption to indicate that DaimlerChrysler et al. are not
appellees- The court also deems it the better course for
Taurus to re-file its initial brief removing the arguments

relating to the summary judgment of non-infringement in
favor of Old Carco.

Accordingly,
lT lS ORDERED THATZ

(1) The motions are granted to the extent that the
motion for substitution, the motion to lift the stay of
proceedings, and the motion to set the briefing schedule
are granted.

(2) Taurus is directed to file a corrected initial brief
within 14 days from the date of filing of this order. Tau-
rus’ and Orion-Spangenberg’s response/reply briefs are
due within 35 days from the date of filing of this order.
Chrysler Group LLC and Mercedes-Benz USA, Inc.’s reply
briefs are due within 35 days of service of the re~

TAURUS IP V. DAIMLERCHRYSLER

4

sponse/reply briefs. Hyundai Motor America’s reply brief
is due within 35 days from the date of service of Taurus’s

response/reply brief.

(3) The revised official caption is reflected above.

AUG 06 2012

Date

cc: Mitchell G. Stockwell, Esq.
Michael Edwin Jones, Esq.

Elizabeth A. Wiley, Esq.
Jon E. Wright, Esq.
Gene C. Schaerr, Esq.

s19

FOR THE COURT

/s/ J an Horbaly
J an Horbaly

Clerk

F|LED
m oF APPEALS l=on
u'_s'tf%\f'enea».iczacun

_Aus 06 2012
JANHonaALv
cLem<